DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 14, 16, 20-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meguro et al (4036694).
Meguro teaches a process for beet sugar production. 
Meguo, example 1, teaches a molasses having a composition shown in Table 4 and resulting from the centrifugal separation of sucrose in the third boiling and centrifugation step was diluted with hot water to 30 degrees Brix and adjusted with sulfuric acid to a pH of 5.0.
              Table 4                                                     
______________________________________                                    
Brix                                         83.5°                                        
Sugar content (polarization)   54.61 %                                             
Apparent sucrose purity         65.40 %                                             

Sucrose content                      46.81 %                                             
True sucrose purity                 56.06 %   
	The diluted molasses was supplied to a horizontal continuous reactor and incorporating pellet-shaped α-galactosidase-containing cells (having an activity of 650,000 units/g). The contents of the reactor were agitated at about 50° C. The retention time of the diluted molasses in the reactor was about two hours. The raffinose content of the hydrolyzate continuously discharged from the reactor was about 2.40% on Brix, indicating that the ratio of raffinose hydrolysis was 52.4%.
	Then the hydrolyzate was diluted to a sugar content of 12% and introduced  into a mixing tank, in which it was continuously mixed with quicklime which was added at the rate of 2.8 kg/hour. The resulting mixture was supplied to a continuous saccharate reactor. From said continuous reactor, the saccharate-containing solution was pumped out through an upper and a lower outlet each at the rate of 80 liters/hour. The saccharate-containing solution withdrawn from the lower outlet alone was cooled in a cooling unit to about 10° C. The two solutions were then returned to the mixing tank, mixed with fresh supplies of diluted molasses and quicklime and forwarded to the continuous reactor. 
	The saccharate-containing solution was allowed to overflow the upper end of the reactor at the rate of 16 liters/hour. To test the formed saccharate for filterability and for true sucrose purity, 393 g of the overflowing solution was supplied to a filtration device using a filter cloth (Nylon 9B), 0.01 m2 in effective area, and suction-filtered under a vacuum of -450 mmHg with a vacuum pump. The cake formed on the filter cloth 
              Table 5                                                     
______________________________________                                    
True sucrose purity          80.47 %                                              
Solid content                    45.7 %                                               
Apparent sucrose purity  87.38 %                                              
Raffinose on Brix    3.73 %                                               
______________________________________                                    
It is seen from Table 5 that the ratio of the recovery of crystalline sucrose in the boiling and centrifugal separation step through the step of saccharate cake formation from the molasses was 67.1%, based on the assumption that the sugar was removed so that the sucrose purity of the third molasses was to 56.0%.
Further, Meguro, col. 5, teaches when the reaction is carried out under these conditions for 1 to 6 hours, 40 to 80% of the raffinose present in the molasses is hydrolyzed to sucrose and galactose.
Further, Meguro, col. 7, teaches the saccharate-containing solution which is delivered to the filtration and washing step is first separated into the saccharate cake and the mother liquor and then is subjected to washing.
Molasses having a sugar content of 54.61 %  and a raffinose content of 5.04 % and a Brix of 83.5° as taught by Meguro reads on providing a hydrolysis composition of 
Hydrolyzing with α-galactosidase-containing cells the diluted molasses with α-galactosidase-containing cells in the reactor wherein the raffinose content of the hydrolyzate continuously discharged from the reactor was about 2.40% on Brix, indicating that the ratio of raffinose hydrolysis was 52.4% as taught by Meguro reads on  contacting the hydrolysis composition with a catalyst (with α-galactosidase-containing cells) in a first reactor to hydrolyze at least a portion (the ratio of raffinose hydrolysis was 52.4%) of the first oligosaccharide (raffinose) comprising a first monosaccharide (galactose) and a second oligosaccharide (unconverted raffinose) as claimed in claim 1 b). 
Separating the saccharate containing solution into the saccharate cake comprising Raffinose on Brix 3.73 % (a second oligosaccharide comprising a reversion sugar) and the mother liquor comprising galactose (a first monosaccharide) and then is subjected to washing as taught by Meguro reads claim 1 c). 
The saccharide cake comprising raffinose can be recycled through the system hydrolyzed a second time as shown in Meguro, Fig. 1. 
Therefore, Fig. 1 as taught by Meguro reads on converting via a further hydrolysis step (a second raffinose hydrolyzation step) at least a portion of the second oligosaccharide (raffinose) to form a third product comprising a second monosaccharide (galactose) as claimed in claim 1 d). 


Therefore, Fig. 1 as taught by Meguro reads on recycling at least a portion of the second oligosaccharide (second amount of raffinose) back to the first reactor and repeating step b using the portion of the second oligosaccharide as at least a portion of the first oligosaccharide as claimed in claim 2. 

Regarding claim 3, the saccharide cake comprising raffinose can be recycled through the system hydrolyzed a second time as shown in Meguro, Fig. 1. 
Therefore, Fig. 1 as taught by Meguro reads on a further hydrolysis step comprises recycling at least a portion of the second oligosaccharide (second amount of raffinose) back to the first reactor and repeating steps b and d using the portion of the second oligosaccharide as at least a portion of the first oligosaccharide as claimed in claim 3. 

Regarding claim 4, the saccharide cake comprising raffinose can be recycled through the system hydrolyzed a second time as shown in Meguro, Fig. 1.
Therefore, the second hydrolysis step can occur in a second reactor as claimed in claim 4. 

Regarding claim 14, Meguno, Fig. 1, teaches the second reactor is the same as the first reactor as claimed in claim 14. 



	Regarding claims 20-21, Meguno, example 1, teaches the raffinose content of the hydrolyzate continuously discharged from the reactor was about 2.40% on Brix, indicating that the ratio of raffinose hydrolysis was 52.4%. 

	Regarding claim 23, Meguno, col. 1, teaches insoluble proteins, colloidal matter and other similar impurities are adsorbed on the calcium carbonate with is precipitating.
	Colloidal matter as taught by Meguno reads on inorganic impurities as claimed in claim 23. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meguro et al (4036694) as applied to claim 1. 

Further, Meguro, Fig. 1, teaches a concentration step before a raffinose hydrolysis step. 
The saccharide cake comprising raffinose can be recycled through the system hydrolyzed a second time as shown in Meguro, Fig. 1.
Therefore, the second hydrolysis step can occur in a second reactor as claimed in claim 5.
Meguno teaches molasses having a sugar content of 54.61 % and a raffinose content of 5.04 % and a Brix of 83.5°. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to ensure a sugar content of 54.61 % for the molasses before each iteration of the raffinose hydrolyzation step as this is known to achieve high raffinose conversion. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meguro et al (4036694) as applied to claim 1. 
Meguno, example 1, teaches a molasses having a composition shown in Table 4 and resulting from the centrifugal separation of sucrose in the third boiling and centrifugation step was diluted with hot water to 30 degrees Brix and adjusted with sulfuric acid to a pH of 5.0.
. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meguro et al (4036694) as applied to claim 1. 
Meguno, Fig. 1, teaches filtrate wherein the filtrate would comprise the galactose and be a part of the waste solution. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to collect the galactose after each iteration and therefore have a combined second monosaccharide and first monosaccharide so the system does not have to be stopped. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Meguro et al (4036694) as applied to claim 1. 
Molasses having a sugar content of 54.61 %  and a raffinose content of 5.04 % and a Brix of 83.5° as taught by Meguro reads on providing a hydrolysis composition of at least 20 wt% of sugar equivalents wherein the hydrolysis composition comprises a first oligosaccharide (raffinose) and water as claimed in claim 1 a). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Meguro et al (4036694) as applied to claim 1 and further in view of Rakitksky et al (20120247763). 
Although Meguro, col. 7, teaches since the saccharate particles have a large size, the separation thereof by filtration is accomplished easily, this reference does not teach using membranes for filtration. 
Rakitsky teaches biomass based oil field chemicals. 
Rakitksky, paragraph 111 of the PGPUB, teaches one example of filtration that is suitable for the present invention is tangential flow filtration (TFF), also known as cross-flow filtration. Tangential flow filtration is a separation technique that uses membrane systems and flow force to purify solids from liquids. The retentate also should not adhere significantly to the filter material.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a tangential flow filtration a separation technique as taught by Rakitsky as the filtration as taught by Meguno as this technique uses flow force to purify solids from liquids and also the retentate does not adhere significantly to the filter material.

Allowable Subject Matter
s 5-6, 18, 22, 25 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, although Meguno teaches the hydrolysis step occurs in a second reactor, this reference does not teach the second reactor is different from the first reactor as claimed in claim 5. 

Regarding claim 6, although Meguno teaches hydrolyzing using α-galactosidase-containing cells, this reference does not teach the catalyst is an acid and the method further comprising adjusting the pH of the third product composition with a base as claimed in claim 6. 

Regarding claim 18, although Meguno teaches hydrolyzing using α-galactosidase-containing cells, this reference does not teach the catalyst is a mineral acid as claimed in claim 18.  

Regarding claim 22, although Meguno, col. 1, teaches at this time, insoluble proteins, colloidal matter and other similar impurities are adsorbed on the calcium carbonate with is precipitating, this reference does not teach soluble aromatic compounds present in the hydrolysis composition and separating at least a portion of the soluble aromatic compound as claimed in claim 22. 



Regarding claim 36, although Meguno, col. 1, teaches at this time, insoluble proteins, colloidal matter and other similar impurities are adsorbed on the calcium carbonate with is precipitating, this reference does not teach the hydrolysis comprising near critical or supercritical hydrolysis as claimed in claim 35. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US4254227 teaches a 0.5 ml aliquot of the reaction solution is withdrawn and admixed with 0.1 ml of a solution (5 units) of commercially available crystalline glucoamylase. Then, the resultant is incubated at 40oC for one hour to hydrolyze only the oligosaccharides having alpha-1,4-glucosidic linkages into glucose but not the alpha-cyclodextrin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        1/26/22